Exhibit 10.1

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 31st day of March, 2015 (the “Fifth Amendment Effective
Date”), by and between SILICON VALLEY BANK, a California corporation (“Bank”)
and AEROHIVE NETWORKS, INC., a Delaware corporation (“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of June 21, 2012 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) increase the
Revolving Line, (ii) extend the Revolving Line Maturity Date, (iii) increase the
Non-Formula Amount, (iv) remove the EXIM sublimit, and (v) make certain other
revisions to the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Payoff of TriplePoint Indebtedness. Bank and Borrower hereby agree that the
proceeds of the initial Advance made on the Fifth Amendment Effective Date (the
“Initial Fifth Amendment Advance”) shall be used to pay off, on the Fifth
Amendment Effective Date, all of the TriplePoint Indebtedness existing
immediately prior to the Fifth Amendment Effective Date (the “TriplePoint
Payoff”). On or before the consummation of the TriplePoint Payoff, Borrower
shall deliver to Bank a duly executed original signature to a payoff letter from
TriplePoint which provides evidence that (i) the TriplePoint Loan Documents will
be terminated upon the TriplePoint Payoff and all amounts thereunder will be
paid in full, (ii) the Liens securing TriplePoint Indebtedness will be
terminated and (iii) the documents and/or filings evidencing the perfection of
such Liens, including without limitation any financing statements and/or control
agreements, have or will, concurrently with the Initial Fifth Amendment Advance,
be terminated.



--------------------------------------------------------------------------------

2.2 Removal of EXIM Loan Facility. Bank and Borrower hereby agree that effective
as of the date hereof, all Obligations due and owing to Bank in connection with
the EXIM Advances have been paid in full and that Bank has no further commitment
or obligation to make EXIM Advances to Borrower under the EXIM Loan Agreement.
Bank and Borrower further agree that the EXIM Loan Agreement and each of the
other EXIM Loan Documents (as defined in the EXIM Loan Agreement) are hereby
terminated in their entirety and are of no further force or effect.

2.3 Section 2.1.1 (Revolving Advances). The first sentence of Section 2.1.1(b)
of the Loan Agreement is hereby amended in its entirety and replaced with the
following:

Subject to the terms and conditions of this Agreement, as part of the Revolving
Line, Bank shall make non-formula advances (the “Non-Formula Advances”) to
Borrower in an aggregate amount not to exceed (a) the Non-Formula Amount minus
(b) the sum of all outstanding principal amounts of any Non-Formula Advances.

2.4 Section 2.3 (Payment of Interest on the Credit Extensions). Section 2.3 of
the Loan Agreement is hereby amended in its entirety and replaced with the
following:

2.3 Payment of Interest on the Credit Extensions.

(a) Interest; Payment. Subject to Section 2.3(e), each Advance shall bear
interest on the outstanding principal amount thereof from the date when made,
continued or converted until paid in full at a rate per annum equal to (i) for
Prime Rate Advances, the Prime Rate minus the Prime Rate Margin, and (ii) for
LIBOR Advances, the LIBOR Rate plus the LIBOR Rate Margin. On and after the
expiration of any Interest Period applicable to any LIBOR Advance outstanding on
the date of occurrence of an Event of Default or acceleration of the
Obligations, the amount of such LIBOR Advance shall, during the continuance of
such Event of Default or after acceleration, bear interest at a rate per annum
equal to the Prime Rate plus five percent (5.0%). Pursuant to the terms hereof,
interest on each Advance shall be paid in arrears on each Interest Payment Date.
Interest shall also be paid on the date of any prepayment of any Advance
pursuant to this Agreement for the portion of any Advance so prepaid and upon
payment (including prepayment) in full thereof. All accrued but unpaid interest
on the Advances shall be due and payable on the Revolving Line Maturity Date.

(b) Prime Rate Advances. Each change in the interest rate of the Prime Rate
Advances based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change.

(c) LIBOR Advances. The interest rate applicable to each LIBOR Advance shall be
determined in accordance with Section 3.5 hereunder. Subject to Sections 3.6 and
3.7, such rate shall apply during the entire Interest Period applicable to such
LIBOR Advance, and interest calculated thereon shall be payable on the Interest
Payment Date applicable to such LIBOR Advance.

 

2



--------------------------------------------------------------------------------

(d) Computation of Interest. Any interest hereunder will accrue from day to day
and is calculated on the basis of the actual number of days elapsed and a year
of 360 days. In computing interest on any Credit Extension, the date of the
making of such Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.

(e) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.0%) above the rate that is otherwise applicable
thereto (the “Default Rate”). Fees and expenses which are required to be paid by
Borrower pursuant to the Loan Documents (including, without limitation, Bank
Expenses) but are not paid when due shall bear interest until paid at a rate
equal to the highest rate applicable to the Obligations. Payment or acceptance
of the increased interest rate provided in this Section 2.3(e) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Bank.

(f) Debit of Accounts. Bank may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrower owes Bank when due. These debits shall not constitute
a set-off.

(g) Minimum Interest. In the event the aggregate amount of interest earned by
Bank in any month (such period, the “Minimum Interest Period,” with the initial
period beginning on the Fifth Amendment Effective Date and continuing with each
month thereafter until the earlier of the Revolving Line Maturity Date or the
date this Agreement is terminated) is less than the amount of interest which
would have accrued if the average daily outstanding balance of the Revolving
Line during such month had been Ten Million Dollars ($10,000,000) (exclusive of
any collateral monitoring fees, unused line fees, or any other fees and charges
hereunder) (“Minimum Interest”), Borrower shall pay to Bank, upon demand by
Bank, an amount equal to (i) the Minimum Interest minus (ii) the aggregate
amount of all interest earned by Bank (exclusive of any collateral monitoring
fees, unused line fees, or any other fees and charges hereunder) in such Minimum
Interest Period. The amount of Minimum Interest charged shall be prorated for
any partial Minimum Interest Period. Borrower shall not be entitled to any
credit, rebate, or repayment of any Minimum Interest pursuant to this
Section 2.3(g) notwithstanding any termination of this Agreement or the
suspension or termination of Bank’s obligation to make loans and advances
hereunder. Bank may deduct amounts owing by Borrower under this Section 2.3(g)
pursuant to the terms of Section 2.3(f). Bank shall provide Borrower written
notice of deductions made from the Designated Deposit Account pursuant to the
terms of this Section 2.3(g).

 

3



--------------------------------------------------------------------------------

2.5 Section 2.4 (Fees). Section 2.4 of the Loan Agreement is hereby amended by
adding Sections 2.4(d) and 2.4(e) in their entirety immediately after
Section 2.4(c) of the Loan Agreement as follows:

(d) Termination Fee. Upon termination of this Agreement for any reason prior to
the Revolving Line Maturity Date, in addition to the payment of any other
amounts then-owing, a termination fee in an amount equal to Four Hundred
Thousand Dollars ($400,000), provided that no termination fee shall be charged
if the credit facility hereunder is replaced with a new facility from Bank.

(e) Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.4 pursuant
to the terms of Section 2.3(f). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.4.

2.6 Section 3.3 (Conditions Precedent to all Credit Extensions). Section 3.3(c)
of the Loan Agreement is hereby amended in its entirety and replaced with the
following:

(c) in Bank’s sole discretion, there has not been (i) a material adverse change
in the business, operations, or condition (financial or otherwise) of Borrower
and its Subsidiaries, taken as a whole or (ii) a material impairment of the
propsect of repayment of any portion of the Obligations.

2.7 Section 3.5 (Procedures for Borrowing). Section 3.5 of the Loan Agreement is
hereby amended in its entirety and replaced with the following:

3.5 Procedures for Borrowing.

(a) Advances.

(i) Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, an Advance shall be made upon
Borrower’s irrevocable written notice delivered to Bank by electronic mail in
the form of a Notice of Borrowing executed by an Authorized Signer or without
instructions if any Advances is necessary to meet Obligations which have become
due. Such Notice of Borrowing must be received by Bank prior to 12:00 p.m.
Pacific time, (i) at least three (3) Business Days prior to the requested
Funding Date, in the case of any LIBOR Advance, and (ii) on the requested
Funding Date, in the case of a Prime Rate Advance, specifying: (1) the amount of
the Advance; (2) the requested Funding Date; (3) whether the Advance is to be
comprised of LIBOR Advances or Prime Rate Advances; and (4) the duration of the
Interest Period applicable to any such LIBOR Advances included in such notice;
provided that if the Notice of Borrowing shall fail to specify the duration of
the Interest Period for any Advance comprised of LIBOR Advances, such Interest
Period shall be one (1) month. In addition to such Notice of Borrowing, Borrower
must promptly deliver to Bank by electronic mail a completed Transaction Report
executed by an Authorized Signer together with such other reports and
information, including without limitation, sales journals, cash receipts
journals, accounts receivable aging reports, as Bank may request in its sole
discretion.

 

4



--------------------------------------------------------------------------------

(ii) On the Funding Date, Bank shall credit proceeds of an Advance to the
Designated Deposit Account and, subsequently, shall transfer such proceeds by
wire transfer to such other account as Borrower may instruct in the Notice of
Borrowing. No Advances shall be deemed made to Borrower, and no interest shall
accrue on any such Advance, until the related funds have been deposited in the
applicable Designated Deposit Account.

2.8 Section 3 (Conditions of Loans). Section 3 of the Loan Agreement is hereby
amended by adding Sections 3.6, 3.7 and 3.8 in their entirety immediately after
Section 3.5 of the Loan Agreement as follows:

3.6 Conversion and Continuation Elections.

(a) So long as (i) no Event of Default exists and is continuing; (ii) Borrower
shall not have sent any notice of termination of this Agreement; and
(iii) Borrower shall have complied with such customary procedures as Bank has
established from time to time for Borrower’s requests for LIBOR Advances,
Borrower may, upon irrevocable written notice to Bank:

(1) elect to convert on any Business Day, Prime Rate Advances into LIBOR
Advances;

(2) elect to continue on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date; or

(3) elect to convert on any Interest Payment Date any LIBOR Advances maturing on
such Interest Payment Date into Prime Rate Advances.

(b) Borrower shall deliver a Notice of Conversion/Continuation by electronic
mail to be received by Bank prior to 12:00 p.m. Pacific time (i) at least three
(3) Business Days in advance of the Conversion Date or Continuation Date, if any
Advances are to be converted into or continued as LIBOR Advances; and (ii) on
the Conversion Date, if any Advances are to be converted into Prime Rate
Advances, in each case specifying the:

(1) proposed Conversion Date or Continuation Date;

(2) aggregate amount of the Advances to be converted or continued;

(3) nature of the proposed conversion or continuation; and

(4) if the resulting Advance is to be a LIBOR Advance, the duration of the
requested Interest Period.

 

5



--------------------------------------------------------------------------------

(c) If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances or request to convert a LIBOR Advance into
a Prime Rate Advance, Borrower shall be deemed to have elected to convert such
LIBOR Advances into Prime Rate Advances.

(d) Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate Advances
in the event that (i) an Event of Default exists, or (ii) the aggregate
principal amount of the Prime Rate Advances which have been previously converted
to LIBOR Advances, or the aggregate principal amount of existing LIBOR Advances
continued, as the case may be, at the beginning of an Interest Period shall at
any time during such Interest Period exceeds the lesser of the Revolving Line or
the Borrowing Base. Borrower agrees to pay Bank, upon demand by Bank (or Bank
may, at its option, debit the Designated Deposit Account or any other account
Borrower maintains with Bank) any amounts required to compensate Bank for any
loss (including loss of anticipated profits), cost, or expense incurred by Bank,
as a result of the conversion of LIBOR Advances to Prime Rate Advances pursuant
to this Section 3.6(d).

(e) Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Advances, but the provisions hereof
shall be deemed to apply as if Bank had purchased such deposits to fund the
LIBOR Advances.

3.7 Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:

(a) Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.

(b) Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such LIBOR Advance on the basis provided for in
the definition of LIBOR, Bank shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower of such determination, whereupon
(i) no Advances may be made as, or converted to, LIBOR Advances until such time
as Bank notifies Borrower that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to LIBOR Advances in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.

 

6



--------------------------------------------------------------------------------

(c) Compensation for Breakage or Non-Commencement of Interest Periods. If
(i) for any reason, other than a default by Bank or any failure of Bank to fund
LIBOR Advances due to impracticability or illegality under Sections 3.8(c) and
3.8(d) of this Agreement, a borrowing or a conversion to or continuation of any
LIBOR Advance does not occur on a date specified in a Notice of Borrowing or a
Notice of Conversion/Continuation, as the case may be, or (ii) any complete or
partial principal payment or reduction of a LIBOR Advance, or any conversion of
any LIBOR Advance, occurs on a date prior to the last day of an Interest Period
applicable to that LIBOR Advance, including due to voluntary or mandatory
prepayment or acceleration, then, in each case, Borrower shall compensate Bank,
upon written request by Bank, for all losses and expenses incurred by Bank in an
amount equal to the excess, if any, of:

(A) the amount of interest that would have accrued on the amount (1) not
borrowed, converted or continued as provided in clause (i) above, or (2) paid,
reduced or converted as provided in clause (ii) above, for the period from
(y) the date of such failure to borrow, convert or continue as provided in
clause (i) above, or the date of such payment, reduction or conversion as
provided in clause (ii) above, as the case may be, to (z) in the case of a
failure to borrow, convert or continue as provided in clause (i) above, the last
day of the Interest Period that would have commenced on the date of such
borrowing, conversion or continuing but for such failure, and in the case of a
payment, reduction or conversion prior to the last day of an Interest Period
applicable to a LIBOR Advance as provided in clause (ii) above, the last day of
such Interest Period, in each case at the applicable rate of interest or other
return for such LIBOR Advance(s) provided for herein (excluding, however, the
LIBOR Rate Margin included therein, if any), over

(B) the interest which would have accrued to Bank on the applicable amount
provided in clause (A) above through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to the definition of LIBOR Rate
on the date of such failure to borrow, convert or continue as provided in
clause (i) above, or the date of such payment, reduction or conversion as
provided in clause (ii) above, as the case may be, for a period equal to the
remaining period of such applicable Interest Period provided in clause (A)
above.

Bank’s request shall set forth the manner and method of computing such
compensation and such determination as to such compensation shall be conclusive
absent manifest error.

(d) Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Bank under this Section 3.7 and under Section 3.8 shall be made as
though Bank had actually funded each relevant LIBOR Advance through the purchase
of a Eurodollar deposit bearing interest at the rate obtained pursuant to the
definition of LIBOR Rate in an amount equal to the amount of such LIBOR Advance
and having a maturity comparable to the relevant Interest Period; provided,

 

7



--------------------------------------------------------------------------------

however, that Bank may fund each of its LIBOR Advances in any manner it sees fit
and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under this Section 3.7 and under Section 3.8.

(e) LIBOR Advances After Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and
(ii) subject to the provisions of Section 3.7(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall, at Bank’s option, be
deemed to be rescinded by Borrower and be deemed a request to convert or
continue Advances referred to therein as Prime Rate Advances.

3.8 Additional Requirements/Provisions Regarding LIBOR Advances.

(a) Borrower shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may in its reasonable discretion determine to be necessary to compensate
it for any costs incurred by Bank that Bank in its reasonable discretion
determines are attributable to its making or maintaining of any amount
receivable by Bank hereunder in respect of any LIBOR Advances relating thereto
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), in each case resulting from any Regulatory Change
which:

(i) changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Advances (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Advances or any deposits
referred to in the definition of LIBOR); or

(iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.8(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this
Section 3.8(a). Determinations and allocations by Bank for purposes of this
Section 3.8(a) of the effect of any Regulatory Change on its costs of
maintaining its obligations to make LIBOR Advances, of making or maintaining
LIBOR Advances, or on amounts receivable by it in respect of LIBOR Advances, and
of the additional amounts required to compensate Bank in respect of any
Additional Costs, shall be conclusive absent manifest error.

 

8



--------------------------------------------------------------------------------

(b) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within five
(5) days after demand by Bank, Borrower shall pay to Bank such additional amount
or amounts as will compensate Bank for such reduction. A statement of Bank
claiming compensation under this Section 3.8(b) and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive absent manifest
error.

Notwithstanding anything to the contrary in this Section 3.8, Borrower shall not
be required to compensate Bank pursuant to this Section 3.8(b) for any amounts
incurred more than nine (9) months prior to the date that Bank notifies Borrower
of Bank’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower arising pursuant to this Section 3.8(b)
shall survive the Revolving Line Maturity Date, the termination of this
Agreement and the repayment of all Obligations.

(c) If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of LIBOR Advances for periods equal to the corresponding Interest
Periods are not available to Bank in the offshore currency interbank markets, or
(ii) LIBOR does not accurately reflect the cost to Bank of lending the LIBOR
Advances, then Bank shall promptly give notice thereof to Borrower. Upon the
giving of such notice, Bank’s obligation to make the LIBOR Advances shall
terminate; provided, however, LIBOR Advances shall not terminate if Bank and
Borrower agree in writing to a different interest rate applicable to LIBOR
Advances.

(d) If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the LIBOR Advances in full with accrued interest thereon
and all other amounts payable by Borrower hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.7(c)(ii)). Notwithstanding the foregoing, to the extent a
determination by Bank as described above relates to a LIBOR Advance then being
requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to the
provisions of Section 3.7(c)(ii), to (i) rescind such Notice of Borrowing or
Notice of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or

 

9



--------------------------------------------------------------------------------

Notice of Conversion/Continuation to obtain a Prime Rate Advance or to have
outstanding Advances converted into or continued as Prime Rate Advances by
giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such modification on the date on which Bank gives notice of its determination as
described above.

2.9 Section 5.4 (Litigation). Section 5.4 of the Loan Agreement is hereby
amended in its entirety and replaced with the following:

5.4 Litigation.

Except as otherwise disclosed to Bank pursuant to the terms of Section 6.2(i),
there are no actions or proceedings pending or, to the knowledge of the
Responsible Officers, threatened in writing by or against Borrower or any of its
Subsidiaries that could reasonably be expected to result in damages or costs
payable by Borrower or any of its Subsidiaries in an amount that is more than,
individually or in the aggregate, Five Hundred Thousand Dollars ($500,000) (and
not covered by independent third-party insurers as to which liability has been
accepted by such third-party insurance company).

2.10 Section 5.8 (Subsidiaries; Investments). Section 5.8 of the Loan Agreement
is hereby amended in its entirety and replaced with the following:

5.8 Subsidiaries; Investments.

Except for (i) equity interests in the Cayman Subsidiary, UK Subsidiary, PRC
Subsidiary, New Zealand Subsidiary, Australian Subsidiary, Dutch Subsidiary,
German Subsidiary and French Subsidiary, and (ii) Permitted Investments,
Borrower does not own any stock, partnership, or other ownership interest or
other equity securities.

2.11 Section 5.9 (Tax Returns and Payments; Pension Contributions). Section 5.9
of the Loan Agreement is hereby amended in its entirety and replaced with the
following:

5.9 Tax Returns and Payments; Pension Contributions.

Borrower has timely filed all required tax returns and reports (except where the
failure to file any such tax return or report does not result in penalties or
other liabilities to Borrower in excess of, individually, Fifty Thousand Dollars
($50,000), or in the aggregate at any time, Two Hundred Thousand Dollars
($250,000), and there are no Liens on any of the Collateral in favor of a
Governmental Authority resulting from the failure to file any such tax return or
report except for “Permitted Liens”), and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower, except for taxes, assessments, deposits and contributions that do not
at any time exceed an amount of, individually, Fifty Thousand Dollars ($50,000),
or in the aggregate at any time, Two Hundred Fifty Thousand Dollars ($250,000)
and there are no Liens on any of the Collateral in favor of a Governmental
Authority resulting from such unpaid taxes, assessments, deposits and
contributions except for “Permitted Liens”. Borrower may defer payment of any
contested taxes, provided that Borrower (i) in good faith contests its
obligation to pay the taxes by

 

10



--------------------------------------------------------------------------------

appropriate proceedings promptly and diligently instituted and conducted,
(ii) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, and (iii) posts bonds or takes any other steps
required to prevent the Governmental Authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien.” Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.

2.12 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2 of
the Loan Agreement is hereby amended in its entirety and replaced with the
following:

6.2 Financial Statements, Reports, Certificates.

Deliver to Bank:

(a) Borrowing Base Reports. At all times that Borrower is not Streamline
Eligible, within thirty (30) days after the last day of each month, (i) aged
listings of accounts receivable and accounts payable (by invoice date), (ii) a
Deferred Revenue report, in form acceptable to Bank, (iii) and sell-through
reports (if applicable), in a form acceptable to Bank in its reasonable
discretion (the “Borrowing Base Reports”);

(b) Borrowing Base Certificate. At all times that Borrower is not Streamline
Eligible, within thirty (30) days after the last day of each month and together
with the Borrowing Base Reports, a duly completed Borrowing Base Certificate
signed by a Responsible Officer;

(c) Monthly Financial Statements. At all times that Borrower is not Streamline
Eligible, as soon as available, but no later than thirty (30) days after the
last day of each month, a company prepared consolidated and consolidating
balance sheet and income statement covering Borrower’s and each of its
Subsidiary’s operations for such month certified by a Responsible Officer and in
a form acceptable to Bank in its reasonable discretion (the “Monthly Financial
Statements”);

(d) Monthly Compliance Certificate. At all times that Borrower is not Streamline
Eligible, within thirty (30) days after the last day of each month and together
with the Monthly Financial Statements, a duly completed Compliance Certificate
signed by a Responsible Officer, certifying that as of the end of such month,
Borrower was in full compliance with all of the terms and conditions of this
Agreement (except as otherwise set forth therein), and setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement and such other information as Bank shall reasonably request;

 

11



--------------------------------------------------------------------------------

(e) Quarterly Compliance Certificate. At all times that Borrower is Streamline
Eligible, within forty-five (45) days after the last day of each quarter and
together with the latest quarterly SEC Filings (as defined below), a duly
completed Compliance Certificate signed by a Responsible Officer, certifying
that as of the end of such quarter, Borrower was in full compliance with all of
the terms and conditions of this Agreement (except as otherwise set forth
therein), and setting forth calculations showing compliance with the financial
covenants set forth in this Agreement and such other information as Bank shall
reasonably request;

(f) Annual Audited Financial Statements. As soon as available, but no later than
ninety (90) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm acceptable to Bank in its
reasonable discretion;

(g) Other Statements. Within five (5) days of delivery, copies of all
statements, reports and notices made available to Borrower’s security holders
generally or to any holders of Subordinated Debt;

(h) SEC Filings. At all times that Borrower is subject to the reporting
requirements under the Exchange Act, within five (5) Business Days of filing,
copies of all periodic and other reports, proxy statements and other materials
filed by Borrower (i.e., 10-Q, 10-K and 8-K) with the SEC, any Governmental
Authority succeeding to any or all of the functions of the SEC or with any
national securities exchange, or distributed to its shareholders, as the case
may be (collectively, the “SEC Filings”). Documents required to be delivered
pursuant to the terms hereof (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which the
SEC makes such documents publically available or Borrower posts such documents,
or provides a link thereto, on Borrower’s website on the Internet at Borrower’s
website address;

(i) Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of, individually or in the aggregate, Five Hundred Thousand Dollars
($500,000) or more (and not covered by independent third-party insurers as to
which liability has been accepted by such third-party insurance company);

(j) Intellectual Property Notice. Promptly, but in no event later than
forty-five (45) days after the last day of each quarter, written notice to Bank
of (i) the registration of any copyright, including any subsequent ownership
right of Borrower in or to any copyright, patent or trademark not previously
disclosed in writing to Bank, and (ii) Borrower’s receipt of written notice of
an event that could reasonably be expected to materially and adversely affect
the value of the Intellectual Property;

 

12



--------------------------------------------------------------------------------

(k) Board Approved Projections. As soon as available, but no later than fifteen
(15) days after approval by Borrower’s Board of Directors, balance sheet, income
statement projections, and annual financial projections for the following fiscal
year approved by Borrower’s Board of Directors and commensurate in form and
substance with those provided to Borrower’s Board of Directors, together with
any related business forecasts used in the preparation of such annual financial
plans and projections; and

(l) Other Financial Information. Budgets, sales projections, operating plans and
other financial information reasonably requested by Bank.

2.13 Section 6.4 (Taxes; Pensions). Section 6.4 of the Loan Agreement is hereby
amended in its entirety and replaced with the following:

6.4 Taxes; Pensions.

Timely file, and require each of its Subsidiaries to timely file, all required
tax returns and reports (except where the failure to file any such tax return or
report does not result in penalties or other liabilities to Borrower in excess
of, individually, Fifty Thousand Dollars ($50,000), or in the aggregate at any
time, Two Hundred Fifty Thousand Dollars ($250,000), and there are no Liens on
any of the Collateral in favor of a Governmental Authority resulting from the
failure to file any such tax return or report except for “Permitted Liens”) and
timely pay, and require each of its Subsidiaries to timely pay, all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for (i) taxes, assessments,
deposits and contributions that do not at any time exceed an amount of,
individually, Fifty Thousand Dollars ($50,000), or in the aggregate, Two Hundred
Fifty Thousand Dollars ($250,000) and there are no Liens on any of the
Collateral in favor of a Governmental Authority resulting from such unpaid
taxes, assessments, deposits and contributions except for “Permitted Liens”, and
(ii) deferred payment of any taxes contested pursuant to the terms of
Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

2.14 Section 6.5 (Insurance). The fifth sentence of Section 6.5 of the Loan
Agreement is hereby amended in its entirety and replaced with the following:

All policies (or their respective endorsements) shall provide that the insurer
shall give Bank at least (i) thirty (30) days notice before canceling, or
amending its policy, (ii) ten (10) days notice in the case of nonpayment of
premium and (iii) ten (10) days notice before the expiration of the policy after
the insurer declines to renew its policy.

2.15 Section 6.6 (Operating Accounts). Reference is made to Section 2.2 of that
certain Fourth Amendment to Loan and Security Agreement dated April 4, 2014 by
and between Bank and Borrower (the “Fourth Amendment”) which incorrectly
referred to Section 6.6 of the Loan Agreement (Operating and Investment
Accounts) as Section 6.8 of the Loan

 

13



--------------------------------------------------------------------------------

Agreement. In furtherance of the foregoing and for purposes of clarification,
Bank and Borrower hereby agree that the Operating Accounts section as described
in Section 2.2 of the Fourth Amendment effectively amended Section 6.6 of the
Loan Agreement (Operating and Investment Accounts) and not Section 6.8 of the
Loan Agreement (Protection of Intellectual Property Rights) and that all of the
terms of Section 6.8 of the Loan Agreement (Protection of Intellectual Property
Rights) remain in full force and effect without having been deemed amended or
modified in any way by the Fourth Amendment. Notwithstanding anything to the
contrary herein, Section 6.6 of the Loan Agreement (Operating Accounts), as
amended pursuant to the terms in Section 2.2 of the Fourth Amendment, is hereby
amended in its entirety and replaced with the following:

6.6 Operating and Investment Accounts.

(a) Maintain all of its primary operating and investment accounts with Bank and
Bank’s Affiliates and conduct all of its primary domestic banking services and
foreign currency exchange and letters of credit through Bank and Bank’s
Affiliates.

(b) Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.

2.16 Section 6.7 (Financial Covenants). Section 6.7 of the Loan Agreement is
hereby amended in its entirety and replaced with the following:

6.7 Financial Covenants.

Maintain at all times, to be tested as of the last day of each month, unless
otherwise noted, on a consolidated basis with respect to Borrower and its
Subsidiaries:

(a) Adjusted Quick Ratio. An Adjusted Quick Ratio of at least 1.25 to 1.00.

2.17 Section 6.10 (Access to Collateral; Books and Records). The second sentence
of Section 6.10 of the Loan Agreement is hereby amended in its entirety and
replaced with the following:

Such inspections or audits shall be conducted no more often than once every
twelve (12) months (or as more frequently as Bank shall determine conditions
warrant based on the results of field examinations, in its sole discretion)
unless an Event of Default has occurred and is continuing.

 

14



--------------------------------------------------------------------------------

2.18 Section 7.2 (Changes in Business, Management, Ownership, or Business
Locations). Clause (c)(i) in the first paragraph of Section 7.2 is hereby
amended in its entirety and replaced with the following:

(c)(i) [Reserved];

2.19 Section 7.2 (Changes in Business, Management, Ownership, or Business
Locations). The second sentence in the second paragraph of Section 7.2 is hereby
amended in its entirety and replaced with the following:

If Borrower intends to deliver any portion of the Collateral (other than
Inventory in transit in the ordinary course of business) valued, individually or
in the aggregate, in excess of Five Hundred Thousand Dollars ($500,000) to a
bailee in the United States, and Bank and such bailee are not already parties to
a bailee agreement governing both the Collateral and the location to which
Borrower intends to deliver the Collateral, then Borrower will first receive the
written consent of Bank, and Borrower shall use commercially reasonable efforts
to cause such bailee to execute and deliver a bailee agreement in form and
substance satisfactory to Bank in its sole discretion.

2.20 Section 7.7 (Distributions; Investments). Section 7.7 of the Loan Agreement
is hereby amended in its entirety and replaced with the following:

7.7 Distributions; Investments.

(a) Pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock, provided that (i) Borrower may convert any of its
convertible securities into other securities pursuant to the terms of such
convertible securities or otherwise in exchange thereof, (ii) Borrower may pay
dividends solely in common stock; and (iii) Borrower may repurchase (with such
amount to include any withholding taxes) the stock of former directors,
officers, employees or consultants pursuant to stock repurchase agreements so
long as an Event of Default does not exist at the time of such repurchase and
would not exist after giving effect to such repurchase, provided (A) such
repurchase does not exceed Fifteen Million Dollars ($15,000,000) in the
aggregate per fiscal year and (B) after such repurchase Borrower is in pro forma
compliance with the financial covenant set forth in Section 6.7 above, on the
closing date of each such repurchase, and on a projected twelve (12) month
basis; or (b) directly or indirectly make any Investment other than Permitted
Investments, or permit any of its Subsidiaries to do so.

 

15



--------------------------------------------------------------------------------

2.21 Section 8.7 (Judgments). Section 8.7 of the Loan Agreement is hereby
amended in its entirety and replaced with the following:

8.7 Judgments.

One or more final judgments, orders, or decrees for the payment of money in an
amount, individually or in the aggregate, of at least Five Hundred Thousand
Dollars ($500,000) (unless such matter is adequately covered by independent
third-party insurance as to which liability has been accepted by such insurance
carrier or undertaken the defense thereof subject only to customary reservation
of rights) shall be rendered against Borrower and the same are not, within ten
(10) days after the entry thereof, discharged or execution thereof stayed or
bonded pending appeal, or such judgments are not discharged prior to the
expiration of any such stay (provided that no Credit Extensions will be made
prior to the discharge, stay, or bonding of such judgment, order, or decree);

2.22 Section 8.13 (Cross-Default with TriplePoint Loan Documents). Effective
immediately after the consummation of the TriplePoint Payoff, Section 8.13 of
the Loan Agreement is hereby amended in its entirety and replaced with the
following:

8.13 [Reserved].

2.23 Section 10 (Notices). The address and contact information of Borrower and
Bank set forth in Section 10 of the Loan Agreement are amended in their entirety
and replaced with the following:

 

If to Borrower:

Aerohive Networks, Inc. 330 Gibraltar Drive Sunnyvale, California 94089 Attn:
Chief Financial Officer Email: gbrooks@aerohive.com

If to Bank:

Silicon Valley Bank 555 Mission Street, Suite 900 San Francisco, California
94105 Attn: Alina Zinchik, Vice President Email: azinchik@svb.com

2.24 Section 13 (Definitions).

(a) The following terms and their respective definitions set forth in
Section 13.1 of the Loan Agreement are hereby amended in their entirety and
replaced with the following:

“Availability Amount” is (A) the lesser of (x) the Revolving Line or (y) the
amount available under the Aggregate Borrowing Base, minus (B) the outstanding
principal balance of any and all Formula Advances.

“Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Advance, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market.

 

16



--------------------------------------------------------------------------------

“Default Rate” is defined in Section 2.3(e).

“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number (last three digits) 575, maintained by Borrower with
Bank.

“Foreign Borrowing Base” is seventy percent (70%) of Eligible Foreign Accounts,
as determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, however, that Bank may decrease the foregoing percentage in its good
faith business judgment based on events, conditions, contingencies, or risks
which, as determined by Bank, may adversely affect Collateral.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any Bank Services Agreement, the Floating Charge, any subordination agreement,
any note, or notes or guaranties executed by Borrower, and any other present or
future agreement between Borrower and/or for the benefit of Bank in connection
with this Agreement, all as amended, restated, or otherwise modified.

“Non-Formula Amount” is, at all times that Borrower is Streamline Eligible, an
aggregate amount not to exceed Twenty Million Dollars ($20,000,000), and at all
other times, an aggregate amount not to exceed Ten Million Dollars
($10,000,000).

“Permitted Acquisition” means any Acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related Acquisitions by Borrower or
Borrower’s Subsidiaries of all or substantially all of the capital stock,
ownership interest or property of another Person in which: (a) the Borrower’s
board of directors has approved; (b) the Person so acquired is in a similar line
of business or a business reasonably related thereto; (c) the Borrower is the
sole surviving corporation; (d) total cash consideration for all Acquisitions
during any fiscal year does not exceed Fifteen Million Dollars ($15,000,000);
(e) the Acquisition is not a hostile acquisition; (f) at the time of the
Acquisition and after giving effect to the Acquisition, there shall not exist
any Event of Default under this Agreement or any of the Loan Documents; and
(g) Borrower is in pro forma compliance with the financial covenant set forth in
Section 6.7 of this Agreement, on the closing date of each Permitted
Acquisition, and on a projected twelve (12) month basis.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

 

17



--------------------------------------------------------------------------------

“Revolving Line” is an Advance or Advances in an amount equal to Twenty Million
Dollars ($20,000,000).

“Revolving Line Maturity Date” is March 31, 2017.

(b) Effective immediately after the consummation of the TriplePoint Payoff,
clause (j) of the definition of “Permitted Indebtedness” set forth in
Section 13.1 of the Loan Agreement is hereby amended in its entirety and
replaced with the following:

(j) [Reserved].

(c) Clause (h) of the definition of “Permitted Indebtedness” set forth in
Section 13.1 of the Loan Agreement is hereby amended in its entirety and
replaced with the following:

(h) other Indebtedness not otherwise permitted by Section 7.4 not exceeding Five
Hundred Thousand Dollars ($500,000) in the aggregate outstanding at any time;
and

(d) Clauses (f) and (k) of the definition of “Permitted Investments” set forth
in Section 13.1 of the Loan Agreement are hereby amended in their entirety and
replaced with the following:

(f) Investments (i) by Borrower in Subsidiaries not to exceed Five Hundred
Thousand Dollars ($500,000) in the aggregate in any fiscal year and (ii) by
Subsidiaries in other Subsidiaries or in Borrower;

(k) provided no Event of Default has occurred and is continuing, other
Investments not otherwise permitted by Section 7.7 not exceeding One Million
Dollars ($1,000,000) in the aggregate outstanding in any fiscal year.

(e) The definition of “Permitted Investments” set forth in Section 13.1 of the
Loan Agreement is hereby amended by adding clause (l) in its entirety
immediately after clause (k) of the definition as follows:

(l) (i) Permitted Acquisitions and (ii) Investments consisting of the creation
of a Subsidiary for the purpose of consummating a merger transaction permitted
by Section 7.3 of this Agreement which is otherwise a Permitted Investment.

(f) Clauses (c) and (d) of the definition of “Permitted Liens” set forth in
Section 13.1 of the Loan Agreement are hereby amended in their entirety and
replaced with the following:

(c) purchase money Liens (i) on Equipment (and any attachments, accessions,
parts, replacements, or improvements thereon and the proceeds thereof) acquired
or held by Borrower incurred for financing the acquisition of the Equipment
securing no more than Five Hundred Thousand Dollars ($500,000) in the aggregate
amount outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

 

18



--------------------------------------------------------------------------------

(d) Liens of mechanics, carriers, warehousemen, suppliers, or other similar
Persons that are possessory in nature arising in the ordinary course of business
so long as such Liens attach only to Inventory, securing liabilities in the
aggregate amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000) and
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

(g) Effective immediately after the consummation of the TriplePoint Payoff,
clause (l) of the definition of “Permitted Liens” set forth in Section 13.1 of
the Loan Agreement is hereby amended in its entirety and replaced with the
following:

(l) [Reserved].

(h) The following terms and their respective definitions are hereby added in
alphabetical order to Section 13.1 of the Loan Agreement:

“Adjusted Quick Ratio” means, as of the date of determination, a ratio of
(a) Quick Assets to (b) (i) Current Liabilities minus the current portion of
Deferred Revenue, plus (without duplication) (ii) all Consolidated Funded
Indebtedness.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Notice of
Borrowing or other Advance request, on behalf of Borrower.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum (without
duplication) of (a) the outstanding principal amount of all Indebtedness,
whether current or long-term, for borrowed money and all obligations and
indebtedness evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) the face amount of
all outstanding letters of credit (including standby and commercial), and all
Indebtedness arising under bankers’ acceptances, bank guaranties, surety bonds
and similar instruments, (d) all Indebtedness in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business), (e) Indebtedness in respect of capital leases and
synthetic lease obligations, (f) without duplication, all guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Borrower or any Subsidiary, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.

“Continuation Date” means any date on which Borrower continues a LIBOR Advance
into another Interest Period.

 

19



--------------------------------------------------------------------------------

“Conversion Date” means any date on which Borrower converts a Prime Rate Advance
to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.

“Current Liabilities” are all Obligations of Borrower to Bank, plus, without
duplication, the aggregate amount of Borrower’s Total Liabilities that mature
within one (1) year.

“Dutch Subsidiaries” mean Aerohive Networks Netherlands Cooperatief U.A. (Dutch
Co-Op) and Aerohive Networks Netherlands B.V., companies registered under the
laws of the Netherlands and a wholly-owned Subsidiary of Borrower.

“Eligible Foreign Accounts” are Accounts for which the Account Debtor does not
have its principal place of business in the United States and which
(a) otherwise satisfy the definition of Eligible Accounts, and (b) are billed
and collected in the United States

“Fifth Amendment Effective Date” means March 31, 2015.

“French Subsidiary” means a company expected to be registered under the laws of
France and a wholly-owned Subsidiary of Borrower.

“German Subsidiary” means a company expected to be registered under the laws of
Germany and a wholly-owned Subsidiary of Borrower.

“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance and, with respect to
Prime Rate Advances, the first day of each month (or, if that day of the month
does not fall on a Business Day, then on the first Business Day following such
date), and each date a Prime Rate Advance is converted into a LIBOR Advance to
the extent of the amount converted to a LIBOR Advance.

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one, two, three, or six months thereafter, in each case as
Borrower may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and
(e) interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.

 

20



--------------------------------------------------------------------------------

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.0001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance.

“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 0.0001%) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.

“LIBOR Rate Margin” is two and one-quarter of one percent (2.25%).

“Minimum Interest” is defined in Section 2.3(g).

“Minimum Interest Period” is defined in Section 2.3(g).

“Net Cash” is, as of the date of determination, the sum of all of Borrower’s
unrestricted cash maintained at Bank less short and long term outstanding
Indebtedness.

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.5(a), substantially in the form of Exhibit F, with appropriate
insertions.

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.6, substantially in the form of Exhibit G, with
appropriate insertions.

“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.

“Prime Rate Margin” is one-half of one percent (0.50%).

 

21



--------------------------------------------------------------------------------

“Quick Assets” is, on any date, Borrower’s and its Subsidiaries’ consolidated,
unrestricted cash and Cash Equivalents maintained with Bank, plus net billed
accounts receivable.

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

“SEC Filings” is defined in Section 6.2(h).

“Streamline Eligible” means, at all times that Borrower’s Net Cash is greater
than or equal to Fifty Million Dollars ($50,000,000) and no Event of Default has
occurred and is continuing; provided, however, if Borrower’s Net Cash is less
than Fifty Million Dollars ($50,000,000) on any day, Borrower will not be
Streamline Eligible until such time as Bank confirms that Borrower’s Net Cash
was greater than or equal to Fifty Million Dollars ($50,000,000) at all times
during the immediately preceding full calendar month. A period in which Borrower
is Streamline Eligible (other than one commencing on the Fifth Amendment
Effective Date, if applicable) may only commence on the first (1st) day of a
calendar month.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s and its Subsidiaries’ consolidated
balance sheets, but excluding all Subordinated Debt (if any).

(i) The defined terms “EXIM Advance”, “EXIM Bank”, “EXIM Borrower Agreement”,
“EXIM Effective Date”, “EXIM Eligible Foreign Accounts”, “EXIM Loan Agreement”,
“EXIM Loan Documents”, “Export Order”, “Liquidity Ratio”, and “Key Person”, and
their respective definitions as set forth in Section 13.1 of the Loan Agreement
are hereby deleted in their entirety and all occurrences of and references to
such terms in the Loan Agreement are hereby deleted in their entirety and from
and after the date hereof shall be of no further force and effect under the Loan
Agreement.

 

22



--------------------------------------------------------------------------------

(j) Effective immediately after the consummation of the TriplePoint Payoff, the
defined terms “TriplePoint”, “TriplePoint Indebtedness”, “TriplePoint Loan
Documents”, and “TriplePoint Subordination Agreement”, and their respective
definitions as set forth in Section 13.1 of the Loan Agreement are hereby
deleted in their entirety and all occurrences of and references to such terms in
the Loan Agreement are hereby deleted in their entirety and from and after the
date hereof shall be of no further force and effect under the Loan Agreement.

2.25 Payment/Advance Form. The Payment/Advance Form attached to the Loan
Agreement as Exhibit B is amended in its entirety and replaced with the
Payment/Advance Form in the form of Exhibit B attached hereto. From and after
the Fifth Amendment Effective Date, all references in the Loan Agreement to the
Payment/Advance Form shall mean the Payment/Advance Form in the form attached
hereto as Exhibit B.

2.26 Borrowing Base Certificate. The Borrowing Base Certificate attached to the
Loan Agreement as Exhibit C is amended in its entirety and replaced with the
Borrowing Base Certificate in the form of Exhibit C attached hereto. From and
after the Fifth Amendment Effective Date, all references in the Loan Agreement
to the Borrowing Base Certificate shall mean the Borrowing Base Certificate in
the form attached hereto as Exhibit C.

2.27 Compliance Certificate. The Compliance Certificate attached to the Loan
Agreement as Exhibit D is amended in its entirety and replaced with the
Compliance Certificate attached hereto as Exhibit D. From and after the Fifth
Amendment Effective Date, all references in the Loan Agreement to the Compliance
Certificate shall mean the Compliance Certificate in the form attached hereto as
Exhibit D.

2.28 Notice of Borrowing. From and after the Fifth Amendment Effective Date,
Exhibit F (Form of Notice of Borrowing) is hereby added to the Loan Agreement in
its entirety in the form attached hereto as Exhibit F. From and after the Fifth
Amendment Effective Date, all references in the Loan Agreement to the Notice of
Borrowing shall mean the Loan Supplement in the form attached hereto as Exhibit
F.

2.29 Notice of Conversion/Continuation. From and after the Fifth Amendment
Effective Date, Exhibit G (Form of Notice of Conversion/Continuation) is hereby
added to the Loan Agreement in its entirety in the form attached hereto as
Exhibit G. From and after the Fifth Amendment Effective Date, all references in
the Loan Agreement to the Notice of Conversion/Continuation shall mean the
Notice of Conversion/Continuation in the form attached hereto as Exhibit G.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

23



--------------------------------------------------------------------------------

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

3.3 In addition to those Events of Default specifically enumerated in the Loan
Documents, the failure to comply with the terms of any covenant or agreement
contained herein shall constitute an Event of Default and shall entitle the Bank
to exercise all rights and remedies provided to the Bank under the terms of any
of the other Loan Documents as a result of the occurrence of the same.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on April 4, 2014
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms,

 

24



--------------------------------------------------------------------------------

except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights.

5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective as of the Fifth
Amendment Effective Date upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto, (b) the due execution and delivery to Bank of
the Perfection Certificate of Borrower dated of even date herewith, (c) the duly
executed signatures to the completed Borrowing Resolutions for Borrower dated of
even date herewith, and (d) Bank’s receipt of evidence satisfactory to Bank that
the insurance policies and endorsements required by Section 6.5 of the Loan
Agreement are in full force and effect, together with appropriate evidence
showing lender loss payable and/or additional insured clauses or endorsements in
favor of Bank.

[Signature page follows.]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER: AEROHIVE NETWORKS, INC. By:  

/s/ Gordon C. Brooks

Name:    Gordon C. Brooks Title:  
Senior Vice President and Chief Financial Officer BANK: SILICON VALLEY BANK By:
 

/s/ Alina Zinchik

Name:    Alina Zinchik Title:   Vice President

 

[Signature Page to 5th Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT B – LOAN PAYMENT/ADVANCE REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME*

 

Fax To: Date:                     

 

LOAN PAYMENT:             Borrower: AEROHIVE NETWORKS, INC.      
From Account #                                                                 
   To Account #                                
                                          (Deposit Account #)

(Loan Account #)

      Principal $                                          
                                  
and/or Interest $                               
                                         Authorized Signature:
                                                        

Phone Number:                                                   

      Print Name/Title:                                          
                                LOAN ADVANCE:  

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

    From Account #                       
                                           
To Account #                                
                                              (Loan Account #)

(Deposit Account #)

      Amount of Advance $                                          
                  All Borrower’s representations and warranties in the Loan and
Security Agreement are true, correct and complete in all material respects on
the date of the request for an advance; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date:     Authorized Signature:
                                                        

Phone Number:                                                   

      Print Name/Title:                                          
                                                   OUTGOING WIRE REQUEST:      
    Complete only if all or a portion of funds from the loan advance above is to
be wired.       Deadline for same day processing is noon, Pacific Time      
Beneficiary Name:                                                          
Amount of Wire: $                                                               
             Beneficiary Bank:                                          
                 Account Number:                       
                                                       City and State:
                                                                     
Beneficiary Bank Transit (ABA) #:                             Beneficiary Bank
Code (Swift, Sort, Chip, etc.):                       

(For International Wire Only)

      Intermediary Bank:                                                        
Transit (ABA) #:                                          
                                  For Further Credit to:
____________________________________________________________________________________
  Special Instruction: 
_____________________________________________________________________________________
    By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).      
Authorized Signature:                                                           
2nd Signature (if required):                                                
Print Name/Title:                                          
                          Print Name/Title:
                                                                

Telephone #:                                          
                                

 

Telephone #:                                                                    

 

* Unless otherwise provided for an Advance bearing interest at LIBOR.



--------------------------------------------------------------------------------

EXHIBIT C - BORROWING BASE CERTIFICATE

 

 

 

Borrower:                         Aerohive Networks, Inc.

Lender:                            Silicon Valley Bank Commitment
Amount:        $20,000,000 ACCOUNTS RECEIVABLE

1.        Accounts Receivable (invoiced) Book Value as of                     

$                    

2.        Additions (Please explain on next page)

$                    

3.        Less: Intercompany / Employee / Non-Trade Accounts

$                    

4.        NET TRADE ACCOUNTS RECEIVABLE

$                     ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

5.        Affiliate Accounts

$                    

6.        90 Days Past Invoice Date

$                    

7.        Credit Balances over 90 Days

$                    

8.        Balance of 50% over 90 Day Accounts (Cross-Age or Current Affected)

$                    

9.        Foreign Account Debtor Accounts

$                    

10.      Foreign Invoiced and/or Collected Accounts

$                    

11.      Contra / Customer Deposit Accounts

$                    

12.      U.S. Government Accounts

$                    

13.      Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale
Accounts

$                    

14.      Accounts with Memo or Pre-Billings

$                    

15.      Contract Accounts; Accounts with Progress / Milestone Billings

$                    

16.      Accounts for Retainage Billings

$                    

17.      Trust / Bonded Accounts

$                    

18.      Bill and Hold Accounts

$                    

19.      Unbilled Accounts

$                    

20.      Non-Trade Accounts (If not already deducted above)

$                    

21.      Accounts with Extended Term Invoices (Net 90+)

$                    

22.      Chargebacks Accounts / Debit Memos

$                    

23.      Product Returns / Exchanges

$                    

24.      Disputed Accounts; Insolvent Account Debtor Accounts

$                    

25.      Other (Please explain on next page)

$                    

26.      Concentration Limits

$                    

27.      TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

$                    

28.      Eligible Accounts (#4 minus #27)

$                    

29.      ELIGIBLE AMOUNT OF ACCOUNTS (80% of #28)

$                     ELIGIBLE FOREIGN ACCOUNTS

30.      Eligible Foreign Accounts as of                     

$                    

31.      ELIGIBLE AMOUNT OF ELIGIBLE FOREIGN ACCOUNTS (70% of #30)

$                     BALANCES

32.      Maximum Loan Amount

$20,000,000

33.      Total Funds Available [Lesser of #32 or (#29 plus #31)]

$                    

34.      Present balance owing on Line of Credit (including any outstanding
Non-Formula Advances)

$                    

35.      RESERVE POSITION (#33 minus #34)

$                    

[Continued on following page.]



--------------------------------------------------------------------------------

Explanatory comments from previous page:

 

 

 

 

The undersigned represents and warrants on behalf of Borrower that this is true,
complete and correct, and that the information in this Borrowing Base
Certificate complies with the representations and warranties in the Loan and
Security Agreement between the undersigned and Silicon Valley Bank.

 

BANK USE ONLY     COMMENTS: Received by:

 

    AUTHORIZED SIGNER Date:

 

By:

 

Verified:

 

    Authorized Signer     AUTHORIZED SIGNER     Date:

 

Date:

 

Compliance Status:     Yes     No

 



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK    Date:                     FROM:    AEROHIVE
NETWORKS, INC.   

The undersigned authorized officer of Aerohive Networks, Inc. (“Borrower”)
certifies on behalf of Borrower and not in any individual capacity that under
the terms and conditions of the Loan and Security Agreement between Borrower and
Bank (the “Agreement”):

(1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below; (2) no
Events of Default have occurred and are continuing; (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement; and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP (subject
in the case of unaudited financial statements to normal year-end adjustments and
the absence of footnotes) consistently applied from one period to the next
except as explained in an accompanying letter or footnotes. The undersigned
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with Compliance Certificate (“CC”)

  

When not Streamline Eligible: Monthly within 30 days

  

    Yes     No    

Quarterly Compliance Certificate (“CC”) with latest quarterly SEC Filings

  

When Streamline Eligible: Quarterly within 45 days

  

    Yes     No    

Annual financial statement (CPA Audited) + CC

  

FYE within 90 days

  

    Yes     No    

SEC Filings (i.e., 10-Q, 10-K and 8-K)

  

Within 5 days after filing with SEC

  

    Yes     No    

Borrowing Base Certificate, A/R & A/P Agings

  

When not Streamline Eligible: Monthly within 30 days

  

    Yes     No    

Deferred Revenue Reports, Sell-Through Reports (if applicable)

  

When not Streamline Eligible: Monthly within 30 days

  

    Yes    No    

Annual Board-Approved Financial Projections

  

Within 15 days after Board Approval

  

    Yes    No    

 

Streamline Eligibility

   Required    Actual    Complies    Non-Formula
Amount

If Net Cash is greater than or equal to:

   $50,000,000    $                    Yes    No        $20,000,000

If Net Cash is less than:

   $50,000,000    $                    Yes    No        $10,000,000

 

Financial Covenant

   Required    Actual    Complies

Maintain on a Monthly Basis:

        

Minimum Adjusted Quick Ratio

   1.25:1.00            :1.00        Yes    No    



--------------------------------------------------------------------------------

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following is a list of (i) any material change in the composition of the
Intellectual Property, (ii) the registration of any
copyright, including any subsequent ownership right of Borrower in or to any
copyright, patent or trademark not previously disclosed
in writing to Bank, and (iii) Borrower’s knowledge of an event that could
reasonably be expected to materially and adversely affect
the value of the Intellectual Property:

 

 

 

(For the avoidance of doubt, Section 6.2(j) of the Agreement requires that
Borrower provide written notice of the matters described in the aforementioned
clauses (i), (ii) and (iii) promptly, but in no event later than forty-five
(45) days after the last day of each quarter.)

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

AEROHIVE NETWORKS, INC.   BANK USE ONLY Received by:

 

By:

 

AUTHORIZED SIGNER

Name:

 

Date:

 

Title:

 

Verified:

 

AUTHORIZED SIGNER

Date:

 

Compliance Status:     Yes     No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

 

I. Adjusted Quick Ratio (Section 6.7(a))

Required:             1.25:1.00

Actual:

 

A. Aggregate value of Borrower and its Subsidiaries’ consolidated, unrestricted
cash and cash equivalents maintained with Bank, plus net billed accounts
receivable $             B. Aggregate value of Borrower and its Subsidiaries’
consolidated net billed accounts receivable $             C. Quick Assets (line
A plus line B) $             D. Aggregate value of Obligations to Bank
$             E. Aggregate value of obligations that should, under GAAP, be
classified as liabilities on Borrower and its Subsidiaries’ consolidated balance
sheets, but excluding all subordinated debt (if any), and not otherwise
reflected in line D above that matures within one (1) year $             F.
Current Liabilities (line D plus line E), minus all amounts received or invoiced
in advance of performance under contracts and not yet recognized as revenue
$             G. On a consolidated basis, the sum (without duplication) of
Borrower and its Subsidiaries’ (a) outstanding principal amount of all
Indebtedness, whether current or long-term, for borrowed money and all
obligations and indebtedness evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) purchase money Indebtedness, (c)
the face amount of all outstanding letters of credit (including standby and
commercial), and all Indebtedness arising under bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) indebtedness in respect of
the deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Indebtedness in respect of
capital leases and synthetic lease obligations, (f) without duplication,
guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Borrower or any
Subsidiary, and (g) indebtedness of the types referred to in clauses (a) through
(f) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which the Borrower or a
Subsidiary is a general partner or joint venturer, unless such indebtedness is
expressly made non-recourse to the Borrower or such Subsidiary. $             H.
Aggregate Liabilities (line F plus line G) $             I. Adjusted Quick Ratio
(line C divided by line H)               

Is line I equal to or greater than 1.25:1:00?

 

             No, not in compliance

             Yes, in compliance



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF BORROWING

AEROHIVE NETWORKS, INC.

Date:                     

 

TO: SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

Attention: Alina Zinchik, Vice President

Email: azinchik@svb.com

 

RE: That certain LOAN AND SECURITY AGREEMENT dated as of June 21, 2012 (as
amended, modified, supplemented or restated from time to time, the “Loan
Agreement”), by and between AEROHIVE NETWORKS, INC., a Delaware corporation
(“Borrower”), and SILICON VALLEY BANK, a California corporation (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.5(a) of the Loan Agreement, of the borrowing of an Advance.

1. The Funding Date1, which shall be a Business Day, of the requested borrowing
is                     .

2. The currency of the requested borrowing is U.S. Dollars.

3. The aggregate amount of the requested Advance is $        .

4. The requested Advance shall consist of $         of Prime Rate Advances and
$         of LIBOR Advances.

5. The duration of the Interest Period for the LIBOR Advances included in the
requested Advance shall be              months.

 

1  Advance requests for LIBOR Advances must be submitted by 12:00 pm Pacific
time at least three (3) Business Days prior to Funding Date. Advance requests
for Prime Rate Advances must be submitted by 12:00 pm Pacific time on the
Funding Date.



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:

(a) all representations and warranties of Borrower contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

(b) no Event of Default has occurred and is continuing, or would result from
such proposed Advance; and

(c) the requested Advance will not cause the aggregate principal amount of the
outstanding Advances to exceed, as of the designated Funding Date: (i) if
Borrower is Streamline Eligible, the Revolving Line, or (ii) if Borrower is not
Streamline Eligible, the lesser of either (A) the Revolving Line or (B) the
Aggregate Borrowing Base plus the Non-Formula Amount.

 

BORROWER  

AEROHIVE NETWORKS, INC.

  By:  

 

  Name:  

 

  Title:  

 

For internal Bank use only

 

LIBOR Pricing Date

  LIBOR   LIBOR Variance  

Maturity Date

        %  



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTICE OF CONVERSION/CONTINUATION

AEROHIVE NETWORKS, INC.

Date:                     

 

TO: SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

Attention: Alina Zinchik, Vice President

Email: azinchik@svb.com

 

RE: That certain LOAN AND SECURITY AGREEMENT dated as of June 21, 2012 (as
amended, modified, supplemented or restated from time to time, the “Loan
Agreement”), by and between AEROHIVE NETWORKS, INC., a Delaware corporation
(“Borrower”), and SILICON VALLEY BANK, a California corporation (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.6 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:

1. The date of the [conversion] [continuation] is             , 20    .

2. The aggregate amount of the proposed Advances to be [converted] is $        
or [continued] is $        .

3. The Advances are to be [converted into] [continued as] [LIBOR] [Prime Rate]
Advances.

4. The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be              months.

The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

(a) all representations and warranties of Borrower stated in the Loan Agreement
are true, accurate and complete in all material respects as of the date hereof;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;



--------------------------------------------------------------------------------

(b) no Event of Default has occurred and is continuing, or would result from
such proposed [conversion] [continuation]; and

(c) at any time in which Borrower is Streamline Eligible, the requested
[conversion] [continuation] will not cause the aggregate principal amount of the
outstanding Advances to exceed, as of the designated Funding Date, the Revolving
Line,

(d) at any time, (a) the requested [conversion] [continuation] will not cause
the outstanding principal amount of any Formula Advances to exceed, as of the
designated Funding Date, the lesser of either the Revolving Line or the
Aggregate Borrowing Base, and (b) the requested [conversion] [continuation] will
not cause the outstanding principal amount of any Formula Advances and
Non-Formula Advances to exceed, as of the designated Funding Date, the lesser of
either (A) the Revolving Line or (B) the Aggregate Borrowing Base plus the
Non-Formula Amount.

 

BORROWER   AEROHIVE NETWORKS, INC.   By:  

 

  Name:  

 

  Title:  

 

For internal Bank use only

 

LIBOR Pricing Date

  LIBOR   LIBOR Variance  

Maturity Date

        %  